Citation Nr: 1143028	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-23 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2009, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  In June 2011, he was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.


FINDING OF FACT

Tinnitus is etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran asserts he has tinnitus due to noise exposure in service.

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's tinnitus is etiologically related to his active service.

The Veteran's DD 214 and service personnel records show that his occupational specialty was inventory management specialist.  He provided detailed testimony that his duties involved exposure to acoustic trauma, and he was not afforded hearing protection while on active duty.  The RO has conceded noise exposure during service.  

Service treatment records (STRs)do not reflect a finding of tinnitus.  His report of examination at separation from service dated in November 1970 shows no complaints of tinnitus.  

The Veteran urges that his tinnitus began in service.  He specifically recalled the onset year for his tinnitus was in August 1967 following three days of noise exposure from a rifle range, and this was shown in an STR entry dated in that same month.  He testified to having constant tinnitus since that time. 

The Veteran contends that following service he sought treatment for his tinnitus and fullness in his ears in the 1970s.  C. S., M.D. submitted a letter dated in April 2009 recalling the Veteran's treatment with him and his audiological complaints beginning in the 1970s.  C. S. diagnosed permanent acoustic nerve damage.  He indicated that the Veteran's symptoms never resolved from the acoustic trauma incurred during service.  

The Veteran sought treatment in October 2007 for complaints of tinnitus and fullness in the left ear.  He was diagnosed as having tinnitus with recurrent vertigo, possibly Meniere's disease.  

On review of the evidence above, the Board notes the Veteran has asserted that he has chronic tinnitus that began during service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no documentation of tinnitus in service, there is nothing in STRs that affirmatively establishes that tinnitus was not present in service.  The Veteran was an inventory management specialist in the Air Force and reported significant exposure to noise, so acoustic trauma is consistent with his military duties.  

Ultimately, the record demonstrates in-service noise exposure, a current diagnosis of tinnitus, and credible evidence of continuity of symptomatology from service to the present time.  Thus, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


